Bobby Tyrone Lincoln v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-095-CR

     BOBBY TYRONE LINCOLN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 195th District Court
Dallas County, Texas
Trial Court # F96-78034-HN
                                                                                                                 

O P I N I O N
                                                                                                                 

      After waiving his right to a jury trial, Bobby Lincoln was convicted of unauthorized use of a
motor vehicle and sentenced to two years’ confinement.  See Tex. Pen. Code Ann. § 31.07
(Vernon 1994).  The sentence was probated for five years and he was fined $2,500.  As a condition
of probation, Lincoln must serve 180 days in jail.  He informed the court of his desire to appeal,
and the court appointed appellate counsel, who has filed an Anders brief.  See Anders v. California,
386 S.W.2d 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Johnson v. State, 885 S.W.2d 641, 646
(Tex. App.—Waco 1994, pet. ref’d) (interlocutory order discussing procedures for Anders appeals).
      In a statement to the Court, appellate counsel stated, “After thorough examination and diligent
search of the transcript and statement of facts, counsel for appellant can find no ground of error that
can be supported by the record and has determined that the appeal in this cause is without merit.” 
We have independently reviewed the record, and we are satisfied that appellate attorney has
thoroughly searched the record for any arguable appellate claim.  McCoy v. Court of Appeals of
Wisconsin Dist. 1, 486 U.S. 429, 442, 108 S. Ct. 1895, 1904, 100 L. Ed. 2d 440 (1988).  We have
determined that appellate counsel correctly concluded that the appeal is frivolous.  Id.
      Counsel advised Lincoln that he had the right to review the record and to file a pro-se brief on
his own behalf.  Lincoln has not filed a brief in spite of the fact that he was granted an extension
of time to do so.  See Johnson, 885 S.W.2d at 647.  Thus, because we have no viable points of
error to consider, the judgment is affirmed. Id.
 
 
                                                             BILL VANCE
                                                             Justice
 
 
Before Chief Justice Davis,
           Justice Cummings, and
           Justice Vance
Affirmed
Opinion delivered and filed December 3, 1997
Do Not Publish